                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA


INELL TUCKER, ET AL.                                CIVIL ACTION

VERSUS                                              NO. 18-4056-WBV-MBN

UNITED STATES OF AMERICA                            SECTION: D (5)




                              ORDER AND REASONS
        Before the Court is the Government’s Motion in Limine to Limit Testimony of

Decedent’s Treating Physicians. 1 The Motion is opposed. 2 For the reasons that

follow, the Motion is GRANTED.

        I.      Background

        On April 18, 2018, Inell Tucker, Tanya Craft and Chukym Tucker (collectively,

“Plaintiffs”), filed a Complaint in this Court, seeking damages under the Federal Tort

Claims Act for the death of Terry Tucker. 3 Plaintiffs sued the United States of

America as the operator of the Southeast Louisiana Veterans Healthcare Services

healthcare facility in New Orleans (the “VA Hospital”), alleging that Mr. Tucker died

of esophageal cancer due to the medical malpractice of his healthcare providers at the

VA Hospital, including Dr. Urszula Moroz, who failed to timely diagnose and treat

his condition.4




1 R. Doc. 33.
2 R. Doc. 47.
3 R. Doc. 1.
4 Id.
       The Government filed the instant Motion on July 16, 2019, seeking to limit the

testimony of Mr. Tucker’s treating physicians who treated him outside of the VA

Hospital to their specific treatment of Mr. Tucker.5 The Government asserts that

Plaintiffs identified eight such treating physicians in their witness list, including: (1)

Dr. Sarath Krishnan; (2) Dr. Todd Layman; (3) Dr. Sekar; (4) Dr. John Daigle; (5) Dr.

John Bolton; (6) Nurse Practitioner Kimberly Drake; (7) Dr. Nagarajan

Chandrasekaran; and (8) Dr. Raymond Gould.6 The Government argues that because

Mr. Tucker’s treating physicians are non-retained expert witnesses, Plaintiffs were

required to produce written disclosures for each treating physician under Fed. R. Civ.

P. 26(a)(2)(C), stating (1) the subject matter on which the witness is expected to

present evidence under Fed. R. Evid. 702, 703 or 705; and (2) a summary of the facts

and opinions to which the witness is expected to testify. 7 The Government asserts

that Plaintiffs have not provided any expert witness disclosures for these treating

physicians, and that the deadline for such disclosures was 90 days before trial, or

June 18, 2019. 8 The Government claims that Plaintiffs have merely produced

medical records from each treating physician, which is not sufficient under Rule

26(a)(2)(C). As such, the Government argues that the treating physicians’ testimony

must be strictly confined to any facts and opinions contained in their medical records,




5 R. Doc. 33.
6 R. Doc. 33-1 at pp. 6-7 (citing R. Doc. 31). The Government also asserts that Plaintiffs identified
those eight physicians, as well as Dr. John Vajner, III, Dr. Jean Turner, Dr. Ryan Hebert and Dr.
Oussama Nachar, as potential expert witness in their May 13, 2019 supplemental discovery responses.
R. Doc. 33-1 at p. 7 (citing R. Doc. 33-3).
7 R. Doc. 33-1 at p. 5 (quoting Fed. R. Civ. P. 26(a)(2)(C)).
8 R. Doc. 33-1 at p. 7.
and that they cannot testify about the standard of care, causation or any other

opinions not contained in their records.

        Plaintiffs oppose the Motion, but only to the extent that the Government seeks

to divest Mr. Tucker’s treating physicians of the opportunity to defend themselves on

the witness stand if the Government alleges at trial that any of the treating

physicians breached the standard of care.9 Plaintiffs assert that they do not intend

to have any of Mr. Tucker’s treating physicians who treated him outside the VA

Hospital testify regarding the standard of care for the VA Hospital or Dr. Moroz, any

breach of that standard of care, causation or Mr. Tucker’s injuries and/or damages.10

Instead, Plaintiffs assert that they intend to have the treating physicians testify only

as to their individual care and treatment of Mr. Tucker, as reflected in their own

medical records. 11 Plaintiffs, however, oppose the Motion out of an abundance of

caution, and ask the Court to allow Mr. Tucker’s treating physicians the opportunity

to defend themselves on the witness stand if the Government, in a “surprise attack,”

alleges that the treating physicians breached the standard of care.12

        II.      Law and Analysis

        At the outset, the Court notes that the Government does not object to Mr.

Tucker’s treating physicians testifying at trial. Instead, the Government seeks to

limit the testimony of the treating physicians to the facts and opinions contained in




9 R. Doc. 47 at p. 2.
10 Id.
11 Id.
12 Id.
their medical records because Plaintiffs did not produce summary witness disclosures

under Fed. R. Civ. P. 26(a)(2)(C) for any of the treating physicians.13

       Federal Rule of Civil Procedure 26 requires a party to “disclose to the other

parties the identity of any witness it may use at trial to present evidence under

Federal Rule of Evidence 702, 703, or 705.” 14 Rule 26 also imposes disclosure

requirements upon proponents of expert testimony, which differ depending upon

whether the expert witness was retained or specially employed to give expert

testimony.15 Experts retained by a party must provide an expert report pursuant to

Rule 26(a)(2)(B). 16 Before 2010, non-retained expert witnesses, such as treating

physicians, were exempt from the disclosure requirements of Rule 26.17 In 2010,

however, Congress added Rule 26(a)(2)(C), which subjects non-retained experts to a

separate, less stringent disclosure regime than their retained counterparts.18 Under

Rule 26(a)(2)(C), non-retained experts must provide a written disclosure stating: (1)

the subject matter on which the witness is expected to present evidence under Federal

Rule of Evidence 702, 703 or 705; and (2) a summary of the facts and opinions to

which the witness is expected to testify. 19 The 2010 Advisory Committee Notes



13 R. Doc. 33 at p. 1; R. Doc. 33-1 at p. 9.
14 Fed. R. Civ. P. 26(a)(2)(A).
15 See Fed. R. Civ. P. 26(a)(2)(A), (B) & (C); Fed. R. Civ. P. 26 Advisory Committee’s Notes (2010

Amendment).
16 Sheppard v. Liberty Mutual Insur. Co., Civ. A. No. 16-2401, 2017 WL 467092, at *1 (E.D. La. Feb.

2, 2017) (citing Hooks v. Nationwide Housing Systems, LLC, Civ. A. No. 15-729, 2016 WL 3667134, at
*3 (E.D. La. July 11, 2016)).
17 Sheppard, Civ. A. No. 16-2401, 2017 WL 467092, at *1 (citing Hooks, Civ. A. No. 15-729, 2016 WL

3667134, at *3); See Perdomo v. United States, Civ. A. No. 11-2374, 2012 WL 2138106, at *1 (E.D. La.
20120).
18 Sheppard, Civ. A. No. 16-2401, 2017 WL 467092, at *1 (citing Perdomo, Civ. A. No. 11-2374, 2012

WL 2138106, at *1).
19 Fed. R. Civ. P. 26(a)(2)(C).
pertaining to Rule 26(a)(2)(C) make clear that treating physicians fall under this

limited disclosure requirement.20

       Here, the Government claims that Plaintiffs failed to produce any Rule

26(a)(2)(C) disclosures for Mr. Tucker’s treating physicians who treated him outside

of the VA Hospital. Plaintiffs do not dispute this fact. Plaintiffs also do not contest

the Government’s assertion that Plaintiffs have produced medical records from each

of Mr. Tucker’s treating physicians.21 Although “disclosures consisting of medical

records alone are insufficient to satisfy the disclosure standard of Rule 26(a)(2)(C),”22

Plaintiffs have not argued that Mr. Tucker’s treating physicians can offer expert

testimony at trial based upon the opinions contained in their medical records.

Instead, Plaintiffs claim that they intend to have Mr. Tucker’s treating physicians

testify only to their individual care and treatment of Mr. Tucker, as reflected in their

own medical records.23 Thus, the parties seem to agree that Mr. Tucker’s treating

physicians will only testify regarding the facts and opinions contained in their

medical records and used in their individual treatment of Mr. Tucker.

       To the extent Plaintiffs “expect” this Court to allow Mr. Tucker’s treating

physicians “an opportunity to defend themselves on the witness stand” if the

Government alleges that any of the treating physicians breached the standard of care,

the Court rejects Plaintiffs’ contention as both unfounded and premature. The Court



20 Sheppard, Civ. A. No. 16-2401, 2017 WL 467092, at *1; See Fed. R. Civ. P. 26 Advisory Committee’s
Notes (2010 Amendment).
21 See R. Doc. 33-1 at p. 5; R. Doc. 47.
22 Sheppard, Civ. A. No. 16-2401, 2017 WL 467092, at *2 (citing Hooks, Civ. A. No. 15-729, 2016 WL

3667134, at *5).
23 R. Doc. 47 at p. 2.
shall rule on objections to testimony as they arise. Further, “Failure to comply with

the deadline for disclosure requirements results in ‘mandatory and automatic’

exclusion under Federal Rule of Civil Procedure 37(c)(1).”24 Such excluded witnesses

or information may not be used to “supply evidence on a motion, at a hearing, or at a

trial, unless the failure was substantially justified or is harmless.”25 Here, Plaintiffs

have not asserted that their omission of Rule 26(a)(2)(C) disclosures for Mr. Tucker’s

treating physicians was either justified or harmless.              Accordingly, Mr. Tucker’s

treating physicians are prohibited from offering any expert opinion testimony,

regardless of the Government’s allegations at trial.               Specifically, Mr. Tucker’s

treating physicians may not testify about the standard of care, causation or any other

opinions not contained in their medical records. Their testimony is limited to their

treatment of Mr. Tucker.

       III.    Conclusion

       For the reasons stated above, IT IS HEREBY ORDERED that the

Government’s Motion in Limine to Limit Testimony of Decedent’s Treating

Physicians26is GRANTED. Mr. Tucker’s treating physicians may only testify as to

the facts and opinions contained in their respective medical records and may not offer




24 Sheppard, Civ. A. No. 16-2401, 2017 WL 467092, at *2 (citing Hooks, Civ. A. No. 15-729, 2016 WL
3667134, at *3).
25 Red Dot Bldgs. v. Jacobs Technology, Inc., Civ. A. No. 11-1142, 2012 WL 2061904, at *3 (E.D. La.

June 7, 2012) (quoting Fed. R. Civ. P. 37(c)(1)) (internal quotation marks omitted).
26 R. Doc. 33.
any expert opinion testimony at trial.

      New Orleans, Louisiana, September 4, 2019.




                                         ______________________________
                                         WENDY B. VITTER
                                         United States District Judge
